Attomeys admitted in
California, New York,
Texas, Pennsylvania, and
Maine

Sender’s contact:
scott@donigerlawfirm.com
(310) 590-1820

 

January 21, 2021

DELIVERED VIA ECF
Honorable Judge Analisa Torres
United States Courthouse

500 Pearl Street, Courtroom 15
New York, New York 10007

DOCUMENT
ELECTRONICALLY FILED

DOC #:
DATE FILED: _ 1/22/2021

   

Brooklyn, New York 11222

Re: White v. UMG Recordings, Inc.; et al., 1:20-cv-09971-AT
Request to Continue Date of Scheduling Conference

Your Honor:

This office represents the plaintiff Timothy White. We write with the consent of defense counsel to
request an adjournment of the initial pre-trial conference in this case, which is currently set for February 1,

2021. See U.S.D.C. Dkt. No. 5.

Defendant UMG Recordings, Inc. (“UMG’) has been served and was granted an extension until
February 8, 2021 to file its response to the complaint. The parties request a 30-day extension on the current date

for the conference in order for UMG to make its appearance.

Per the Court’s Individual Rules, (1) the original deadlines and dates at issue are January 25, 2021 for
the pre-conference submissions and February 1, 2021 for the conference; (2) the reason for the request is that
UMG is set to answer one week after the current conference date; (3) there have been no previous extension
requests; (4) no previous requests were granted or denied; and (5) UMG has consented to this request. whether
This request for adjournments is made at least 48 hours prior to the scheduled appearance or deadline.

The parties respectfully submit the foregoing and thank the Honorable Court for its attention to this

matter.

GRANTED. The conference scheduled for February 1,
2021, is ADJOURNED to March 4, 2021, at 11:20 a.m.
By February 25, 2021, parties shall submit their joint
letter and case management plan.

SO ORDERED. O}-

 

Dated: January 22, 2021 ANALISA TORRES
New York, New York United States District Judge

Respectfully submitted,

/s/ Scott Alan Burroughs
Scott Alan Burroughs, Esq.

DONIGER / BURROUGHS
Attomeys for Plaintiff
